Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  158358                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158358
                                                                    COA: 341506
                                                                    Wayne CC: 90-010785-FC
  GEORGE EDWARD MULLINS, JR.,
           Defendant-Appellant.

  _________________________________________/

          By order of May 22, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the May 7, 2018 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the June 14, 2017 opinion of the Wayne Circuit Court denying the defendant’s
  motion for relief from judgment, and we REMAND this case to the Wayne Circuit Court
  for reconsideration of the defendant’s motion under MCR 6.504(B). The record does not
  support the trial court’s conclusion that five witnesses presented testimony identifying the
  defendant as the shooter. On remand, the trial court shall determine whether the new
  evidence is credible and whether the impact of the new evidence, in conjunction with the
  evidence that would be presented on retrial, would make a different result probable on
  retrial. People v Johnson, 502 Mich. 541, 566-567 (2018).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2019
           b1113
                                                                               Clerk